Citation Nr: 0733904	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  04-23 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss for the period from September 10, 2003 
to May 19, 2004.  

2.  Entitlement to a rating in excess of 10 percent for 
bilateral hearing loss for the period since May 20, 2004.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from September 
1978 to November 1985.  He then served in the United States 
Army Reserves until September 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Columbia, South Carolina.  Specifically, in that decision, 
the RO denied service connection for hearing loss of the left 
ear and granted service connection for hearing loss of the 
right ear (0%, effective from September 10, 2003).  

Following receipt of notification of the December 2003 
determination, the veteran perfected a timely appeal with 
respect to the denial of his claim for service connection for 
hearing loss of his left ear and the assignment of a 
noncompensable evaluation for the service-connected hearing 
loss of his right ear.  In October 2005, the Board remanded 
these issues to the RO, through the Appeals Management Center 
(AMC) in Washington, D.C., for further evidentiary 
development.  While the case was in remand status, and 
specifically by a June 2007 rating action, the AMC granted 
service connection for hearing loss of the veteran's left ear 
(0%, effective from September 10, 2003) and awarded a 
compensable evaluation of 10%, effective from May 20, 2004, 
for the service-connected bilateral hearing loss.  


FINDINGS OF FACT

1.  Audiometric test results conducted between September 10, 
2003 and May 19, 2004, corresponded to numeric designations 
no worse than Level III for the right ear and Level II for 
the left ear.  

2.  Audiometric test results completed since May 20, 2004, 
correspond to numeric designations no worse than Level IV for 
each ear.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating 
for bilateral hearing loss between September 10, 2003, and 
May 19, 2004 have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.7 & § 4.85, Table VI, Table VIa, 
Table VII, Diagnostic Code 6100, and § 4.86 (2007).  

2.  The criteria for an initial disability rating greater 
than 10% for bilateral hearing loss since May 20, 2004, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.7 & § 4.85, Table VI, Table VIa, Table VII, 
Diagnostic Code 6100, and § 4.86 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. §§3.159(b) (2007).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record:  (1)  that is necessary to 
substantiate the claim, (2)  that VA will seek to provide, 
and (3)  that the claimant is expected to provide.  In 
addition, VA must ask the claimant to provide any evidence in 
his or her possession that pertains to the claim in 
accordance with 38 C.F.R. §§3.159(b)(1) (2007).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable decision on the claim by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II) and VAOPGCPREC 1-2004.  See also 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), and 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 485, 489-90 
(2006).  

In September 2003 in the present case, the veteran filed a 
claim for service connection for hearing loss.  
Correspondence dated one week later in the same month 
informed the veteran of the type of evidence necessary to 
support this issue and explained that the RO would make 
reasonable efforts to help him obtain necessary pertinent 
evidence but that he must provide enough information so that 
the agency could request the relevant records.  In addition, 
the correspondence informed him of his opportunity to submit 
"additional information and evidence" and "additional 
things."  

By the December 2003 rating action, the RO granted service 
connection for hearing loss of the veteran's right ear and 
assigned a noncompensable evaluation to this disability, 
effective from September 2003.  Subsequently, by the June 
2007 rating action, the AMC granted service connection for 
hearing loss of the veteran's left ear and assigned a 
noncompensable evaluation for this disorder, effective from 
September 2003.  Consequently, the Board finds that 
section 5103(a) notice has served its purpose, and its 
application is no longer required because the veteran's 
service connection claim has been substantiated.  See 
Dingess/Hartman, 19 Vet. App. at 490-91.  

In May 2004, the veteran filed a notice of disagreement with 
the initial denial of service connection for left ear hearing 
loss and with the noncompensable rating initially assigned to 
his service-connected right ear hearing loss.  During the 
current appeal, and specifically by the June 2007 decision, 
the RO granted service connection for left ear hearing loss 
(0%, effective from September 2003) and awarded a compensable 
evaluation of 10%, effective from May 2004, for the 
service-connected bilateral hearing loss.  See AB v. Brown, 
6 Vet. App. 35, 39 (1993) (holding that, where there is no 
clearly expressed intent to limit the appeal, VA is required 
to consider entitlement to all available evaluations for that 
disorder).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that an appellant's filing of a notice of 
disagreement regarding a disability rating does not trigger 
additional section 5103(a) notice.  Rather, VA is simply 
required, under sections 7105(d) and 5103A, to advise the 
appellant of what is necessary to obtain the maximum benefit 
allowed by the evidence and the law.  The statement of the 
case required by section 7105(d)(1) must be complete enough 
to allow the appellant to present argument to the Board 
regarding any disagreement with the RO decision on any 
element of the claim.  38 C.F.R. § 19.29 (2007).  Also, an 
appellant may submit additional evidence after receipt of the 
statement of the case for consideration by both the RO and 
the Board.  38 C.F.R. § 19.37 (2007).  The Court has 
determined that to hold that section 5103(a) continues to 
apply after a disability rating or an effective date has been 
determined would essentially render sections 7105(d) and 
5103A and their implementing regulations insignificant and 
superfluous, thus disturbing the statutory scheme.  
Dingess/Hartman, 19 Vet. App. at 491, 493, 500-01.  

In a December 2003 letter in the present case, the RO 
notified the veteran of the grant of service connection for 
right ear hearing loss as well as the assignment of a 
noncompensable rating, effective from September 2003, for 
this disability.  In addition, the veteran was informed of 
the criteria pertinent to the assignment of a compensable 
rating, and effective date, for this disability as well as 
his appellate rights (including his right to representation).  
See 38 U.S.C.A. § 5104 (West 2002) & 38 C.F.R. § 3.103(b) 
(2007).  Furthermore, the statement of the case subsequently 
issued in May 2004, a well as a letter and a supplemental 
statement of the case (SSOC) which were issued in June 2007 
(after the grant of service connection for left ear hearing 
loss effective from September 2003 and the award of a 10% 
rating for bilateral hearing loss effective from May 2004) 
specifically set forth the criteria necessary for the grant 
of a disability evaluation greater than 10% for the veteran's 
service-connected bilateral hearing loss, a discussion of the 
relevant evidence of record, as well as the reasons and bases 
for the grant of a 10% disability rating, but no higher, for 
this disability.  

Consequently, the Board finds that VA complied with the 
procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) 
and 7105(d) as well as the regulatory requirements of 
38 C.F.R. § 3.103(b) and continued to assist the veteran 
under section 5103A by informing him of the evidence 
necessary to support the grant of a higher initial rating for 
his service-connected bilateral hearing loss.  
Dingess/Hartman, 19 Vet. App. at 491, 493, 500-01.  

Additionally, the Board finds that the duty to assist 
provisions of the VCAA have been met in this case.  All 
relevant treatment records adequately identified by the 
veteran have been obtained and associated with his claims 
folder.  In fact, in statements dated in March and October 
2006, the veteran noted that he has no additional information 
or evidence to submit.  Additionally, he has been accorded 
two pertinent VA examinations.  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of his claim.  Under the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (which holds 
that strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  See also Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (which holds that remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Importantly, the veteran has pointed to no 
other evidence which has not been obtained.  Consequently, 
the Board will proceed with the adjudication of this appeal 
based upon the evidence currently of record.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159(b) (2007); Pelegrini II, supra; Quartuccio, supra.  

II.  Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2007).  Initially, by the December 2003 rating action, the 
RO granted service connection, and awarded a noncompensable 
evaluation effective from September 2003, for hearing loss of 
the right ear.  During the current appeal, and specifically 
by the June 2007 decision, the RO granted service connection 
for hearing loss of the left ear and awarded a compensable 
evaluation of 10 percent, effective from May 2004, for the 
service-connected bilateral hearing loss.  The veteran's 
service-connected bilateral hearing loss remains evaluated as 
10 percent disabling.  

As the present appeal arises from an initial rating decision 
which, in essence, established service connection and 
assigned an initial disability rating, the entire period is 
considered for the possibility of staged ratings.  In other 
words, consideration will be given to the possibility of 
separate ratings for separate periods of time based on the 
facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2007).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2007).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2007).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).  

According to the applicable rating criteria, evaluations of 
defective hearing range from noncompensable to 100 percent 
based on the organic impairment of hearing acuity as measured 
by the results of controlled speech discrimination tests 
together with the average hearing threshold levels as 
measured by puretone audiometry tests in the frequencies of 
1,000, 2,000, 3,000, and 4,000 cycles per second.  See 
Lendenmann v. Principi, 3 Vet.App. 345, 349 (1992) (defective 
hearing is rated on the basis of a mere mechanical 
application of the rating criteria).  The provisions of 
38 C.F.R. § 4.85 (2007) establish eleven auditory acuity 
levels from I to XI.  Tables VI and VII as set forth in 
§ 4.85 are used to calculate the rating to be assigned.  

Additionally, in instances where, because of language 
difficulties, the Chief of the Audiology Clinic certifies 
that the use of both puretone averages and speech 
discrimination scores is inappropriate, Table VIa is to be 
used to assign a rating based on puretone averages.  38 
C.F.R. § 4.85(c) & (h) (2007).  In particular, when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(a) (2007).  
Also, when the puretone threshold is 30 decibels or less at 
1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b) (2007).  

In the present case, the veteran essentially contends that 
his hearing acuity is more severe than the current 10% 
evaluation indicates.  In particular, he maintains that he 
has trouble hearing people talk to him face-to-face or over 
the telephone.  The veteran's lay descriptions are deemed to 
be competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  However, the lay descriptions of this 
service-connected disability must be considered in 
conjunction with the clinical evidence of record as well as 
the pertinent rating criteria.  

A.  September 10, 2003, To May 19, 2004

Audiometric testing completed in November 2003 revealed 
puretone thresholds of 45, 60, 65, and 60 decibels in the 
veteran's right ear and 35, 55, 55, and 55 decibels in his 
left ear at 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  The average of these thresholds was 
58 decibels for his right ear and 50 decibels for his left 
ear.  Additionally, the veteran had speech discrimination 
scores of 88 percent correct bilaterally.  Applying 38 C.F.R. 
§ 4.85, Table VI to these results, the veteran has a numeric 
designation of III for his right ear and II for his left ear.  
Application of 38 C.F.R. § 4.85, Table VII results in a 
finding that a noncompensable disability evaluation for the 
veteran's service-connected bilateral hearing loss is 
warranted for the period from September 10, 2003, to May 19, 
2004.  

Moreover, the Board has considered the additional guidance 
for exceptional patterns of hearing impairment with regard to 
the findings shown at the November 2003 audiological 
examination in the present case.  However, that examination 
does not provide findings that the puretone threshold at each 
of the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more (in either ear) or that the 
puretone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz (in either ear).  
Consequently, an initial compensable rating for the 
service-connected bilateral hearing loss based on exceptional 
patterns of hearing impairment is not warranted for the 
period from September 10, 2003, to May 19, 2004.  See 
38 C.F.R. § 4.86 (2007).  

Available pertinent evidence reflects that at no time between 
September 10, 2003, and May 19, 2004, has the veteran's 
hearing impairment corresponded to a numeric designation 
greater than Level III for his right ear and Level II for his 
left ear.  Clearly, therefore, the Board must conclude that 
an initial compensable schedular disability evaluation for 
the service-connected bilateral hearing loss cannot be 
granted for the period from September 10, 2003, to May 19, 
2004.  See 38 C.F.R. § 4.7 & § 4.85, Table VI, Table VIa, 
Table VII, Diagnostic Code 6100, and § 4.86 (2007).  The 
preponderance of the evidence is, therefore, against the 
veteran's claim of entitlement to an initial compensable 
disability rating for service-connected bilateral hearing 
loss between September 10, 2003, and May 19, 2004.  

B.  Since May 20, 2004

Relevant evidence included in the claims folder indicates 
that, since May 20, 2004, the veteran underwent two 
audiological evaluations.  In the adjudication of the claim 
for an initial disability rating greater than 10% for the 
service-connected bilateral hearing loss since May 20, 2004, 
consideration must be given to the possibility of separate 
ratings for separate periods of time based on the facts 
found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Thus, the Board will discuss the pertinent findings shown on 
both of these audiological examinations completed during the 
current appeal.  

Specifically, audiometric testing completed on May 20, 2004, 
for clinical treatment purposes revealed puretone thresholds 
of 45, 60, 65, and 60 decibels in the veteran's right ear and 
35, 55, 55, and 60 decibels in his left ear at 1,000, 2,000, 
3,000, and 4,000 Hertz, respectively.  The average of these 
thresholds was 58 decibels for his right ear and 51 decibels 
for his left ear.  The Board points out that while the RO 
concluded that those testing results supported assignment of 
a 10 percent evaluation, the referenced evaluation is 
inadequate for rating purposes.  In this regard, the 
evaluation report shows it was conducted using the "CID W-
22" for speech discrimination testing, rather than the 
Maryland CNC list.  See 38 C.F.R. § 4.85(a) (an examination 
for hearing impairment for VA purposes must include a 
"controlled speech discrimination test (Maryland CNC)").  
Moreover, 38 C.F.R. § 4.85, Table VIA (Numeric Designation Of 
Hearing Impairment Based Only On Puretone Threshold Average) 
may not be applied to the testing results because those 
results do not show the patterns of hearing loss required to 
use that Table (and avoid using speech discrimination 
scores).  See 38 C.F.R. §§ 4.85(c) and 4.86(a),(b).

In any event, the Board will not disturb the RO's finding 
that the May 20, 2004, test results support a 10 percent 
evaluation, and notes that even applying Table VIA does not 
result in a disability evaluation in excess of 10 percent 
(with a numeric designation of IV for the right ear and 
III for the left ear).
 
Audiometric testing completed in November 2006 revealed 
puretone thresholds of 45, 65, 65, and 70 decibels in the 
veteran's right ear and 35, 55, 60, and 70 decibels in his 
left ear at 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  The average of these thresholds was 
61 decibels for his right ear and 55 decibels for his left 
ear.  Additionally, the veteran had speech discrimination 
scores of 80 percent correct bilaterally.  Applying 38 C.F.R. 
§ 4.85, Table VI to these results, the veteran has a numeric 
designation of IV for his right ear and IV for his left ear.  
Application of 38 C.F.R. § 4.85, Table VII results in a 
finding that a 10% disability evaluation for the veteran's 
service-connected bilateral hearing loss is warranted (but no 
higher) based on the results of the November 2006 
audiological examination.  

Moreover, the Board has considered the additional guidance 
for exceptional patterns of hearing impairment with regard to 
the findings shown at the November 2006 audiological 
examination.  However, the evaluation did not provide 
findings that the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more (in either ear) or that the puretone 
threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz (in either ear).  
Consequently, a disability rating greater than 10% for the 
service-connected bilateral hearing loss based on exceptional 
patterns of hearing impairment is not warranted.  See 
38 C.F.R. § 4.86 (2007).  

As both of these audiological evaluations illustrate, at no 
time since May 2004 has the veteran's hearing impairment 
corresponded to a numeric designation greater than Level IV 
for his right ear and Level IV for his left ear.  The Board 
concludes, therefore, that an initial schedular disability 
evaluation greater than 10% for the service-connected 
bilateral hearing loss since May 20, 2004, cannot be granted.  
See, 38 C.F.R. § 4.7 & § 4.85, Table VI, Table VIa, Table 
VII, Diagnostic Code 6100, and § 4.86 (2007).  The 
preponderance of the evidence is, therefore, against the 
veteran's claim of entitlement to an initial disability 
rating greater than 10% for service-connected bilateral 
hearing loss since May 20, 2004.  

C.  Extraschedular Consideration

Moreover, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted for any time during the 
current appeal.  That provision provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.  
Importantly, the veteran's service-connected bilateral 
hearing loss has not resulted in marked interference with 
employment and has not required frequent periods of 
hospitalization.  At the videoconference hearing conducted 
before the undersigned in July 2005, the veteran testified 
that his hearing disability has never affected his 
employment.

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned 
therein.  What the veteran has not shown in this case is that 
his service-connected bilateral hearing loss has resulted in 
unusual disability or impairment that rendered the criteria 
and/or degrees of disability contemplated in the Schedule 
impractical or inadequate at any time during the current 
appeal.  Accordingly, the Board concludes that consideration 
of the provisions set forth at 38 C.F.R. § 3.321(b)(1) is not 
warranted for the veteran's service-connected bilateral 
hearing loss for any time during the current appeal.  


ORDER

An initial compensable rating for bilateral hearing loss for 
the period from September 10, 2003, to May 19, 2004, is 
denied.  

A rating in excess of 10 percent for bilateral hearing loss 
for the period since May 20, 2004, is denied.  



____________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)  



 Department of Veterans Affairs


